               Case 2:18-cv-02248-KJD-BNW Document 22 Filed 08/16/19 Page 1 of 4




      Vernon A. Nelson, Jr.                                  Trevor R. Waite
1
      Nevada Bar No.: 6434                                   twaite@alversontaylor.com
2     Jennifer Golanics                                      ALVERSON, TAYLOR, & SANDERS
      Nevada Bar No.: 13687                                  6605 Grand Montecito Parkway, Suite #200
3     THE LAW OFFICE OF VERNON NELSON                        Las Vegas, Nevada 89149
      6787 W. Tropicana Ave., Suite 103                      Tel: (702) 384-7000
4
      Las Vegas, NV 89103                                    Fax: (702) 385-7000
5     Tel.: 702-476-2500
      Fax.: 702-476-2788                                     David J. Kaminski (CA SBN 128509)
6     E-mail: vnelson@nelsonlawfirmlv.com                    Admitted Pro Hac Vice
7
                                                             Kaminskid@cmtlaw.com
      Attorneys for Plaintiff                                Michael P. Lavigne (CA SBN 216538)
8     MARK GUTIERREZ                                         Admitted Pro Hac Vice
                                                             lavignem@cmtlaw.com
9                                                            CARLSON & MESSER LLP
10
                                                             5901 West Century Boulevard, Suite #1200
                                                             Los Angeles, California 90045
11                                                           Tel: (310) 242-2200
                                                             Fax: (310) 242-2222
12

13                                                           Attorneys for Defendant,
                                                             AARGON AGENCY, INC.
14

15
                                      UNITED STATES DISTRICT COURT
16
                                             DISTRICT OF NEVADA
17

18
     Mark Gutierrez,                                          Case No.: 2:18-cv-02248-KJD-BNW
19
                    Plaintiff,                                NOTICE OF SETTLEMENT
20
              vs.
21

22   Aargon Agency, Inc., dba Aargon Collections, a
     Nevada Corporation
23
                    Defendant
24

25

26
     TO THE COURT, PARTIES AND THEIR ATTORNEYS:

27
                    PLEASE TAKE NOTICE that this entire action has been settled. The parties anticipate

28
     that they will complete the settlement and file a stipulation of dismissal with prejudice as to


     {00120545;1}                                        1
                                                                                     NOTICE OF SETTLEMENT
                                                                                        2:18-cv-02248-KJD-BNW
               Case 2:18-cv-02248-KJD-BNW Document 22 Filed 08/16/19 Page 2 of 4




1    Plaintiff’s individual claims and without prejudice as to the class claims, within 45 days from the
2    date of this notice.
3                   In light of the settlement, the parties respectfully request that the Court take off calendar
4    all future hearing dates in this case.
5
                                                          THE LAW OFFICE OF VERNON NELSON
6

7    Dated: August 16, 2019                               s/Vernon A. Nelson, Jr
                                                          Vernon A. Nelson, Jr
8                                                         Jennifer Golanics
                                                          Attorneys for Plaintiff
9
                                                          Mark Gutierrez
10

11                                                          CARLSON & MESSER LLP
12
     Dated: August 16, 2019                                 s/David J. Kaminski
13                                                          David J. Kaminski
                                                            Michael P. Lavigne
14                                                          Attorneys for Defendant,
                                                            AARGON AGENCY, INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     {00120545;1}                                             2
                                                                                           NOTICE OF SETTLEMENT
                                                                                              2:18-cv-02248-KJD-BNW
               Case 2:18-cv-02248-KJD-BNW Document 22 Filed 08/16/19 Page 3 of 4




                                         SIGNATURE CERTIFICATION
1
                    Pursuant to Section 2(f)(4) of the electronic Case Filing Administrative Policies and
2
     Procedures Manual, I hereby certify that the content of this document is acceptable to Vernon A.
3
     Nelson, Jr, counsel for Plaintiff, and that I have obtained his authorization to affix his electronic
4
     signature to this document.
5

6                                                       CARLSON & MESSER LLP
7
     Dated: August 16, 2019                             s/David J. Kaminski
8                                                       David J. Kaminski
                                                        Attorney for Defendant,
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     {00120545;1}                                          1
                                                                                      NOTICE OF SETTLEMENT
                                                                                         2:18-cv-02248-KJD-BNW
               Case 2:18-cv-02248-KJD-BNW Document 22 Filed 08/16/19 Page 4 of 4




                                           CERTIFICATE OF SERVICE
1

2
                    I, David J. Kaminski, hereby certify that on this 16th day of August, 2019, a true and
3
     accurate copy of the foregoing Notice of Settlement was filed through the ECF system, which will
4
     send notification of such filing to the e-mail addresses associated with this case.
5

6

7                                                              /s/David J. Kaminski
                                                               David J. Kaminski
8
                                                               CARLSON & MESSER LLP
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     {00120545;1}                                          2
                                                                                     NOTICE OF SETTLEMENT
                                                                                        2:18-cv-02248-KJD-BNW
